Citation Nr: 0031562	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back disability. 

3.  Entitlement to an initial compensable evaluation for a 
scar of the left subcostal region.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The Board notes that the issue of entitlement to service 
connection for a soft tissue tumor of the right subcostal 
region was addressed in a May 1999 statement of the case, but 
was not thereafter addressed by the veteran or his attorney, 
to include in the VA form 9 submitted in August 1999.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This liberalizing law is applicable 
to the appellant's claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran underwent a VA general 
medical examination in March 1998.  The examiner noted that 
an EKG suggested the presence of a septal infarct.  He 
recommended that a treadmill EKG be performed and that the 
veteran be evaluated in the cardiology clinic.  The 
recommended treadmill EKG and evaluation in the cardiology 
clinic were not done.

The veteran's service-connected low back disability was also 
examined in connection with the March 1998 VA general medical 
examination.  The examiner did not provide an adequate 
assessment of the functional impairment due to pain, 
incoordination, weakened movement and excess fatigability, or 
of functional impairment during flare-ups.  Therefore, the 
examination report is not adequate for rating purposes.  See 
38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 
202 (1999) and VAOPGCPREC 36-97 (Dec. 12, 1997).   

A March 1998 VA skin examination report indicates that the 
veteran had a one and one half inch scar in the left 
subcostal region, but the examiner did not indicate whether 
the scar is tender, subject to repeated ulceration, or 
productive of functional impairment.  Therefore, this 
examination report also is inadequate for rating purposes. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
veteran, through his attorney, and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his attorney 
of this and request them to provide 
a copy of the outstanding medical 
records.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the service-connected low back 
disorder.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The claims file must be 
made available to and reviewed by 
the examiner.  The examiner should 
describe all symptomatology 
specifically due to the veteran's 
service-connected low back 
disability.  In reporting the 
results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of low back movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner should 
provide an opinion on the impact of 
the service-connected disability on 
the veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.

4.  The veteran should also be 
provided a VA examination to 
determine the extent of any symptoms 
and impairment associated with the 
service-connected scar of the left 
subcostal region.  The examiner 
should indicate whether the scar is 
tender or painful on objective 
demonstration and whether it is 
poorly nourished and subject to 
repeated ulceration.  In addition, 
if the scar affects function in the 
subcostal region, the examiner 
should describe the resulting 
functional impairment.  Any 
indicated studies should be 
performed, and the claims folder 
should be made available to and 
reviewed by the examiner.

5.  The veteran should also be 
provided a VA examination by a 
cardiologist to determine the nature 
and etiology of any currently 
present heart disability.  Any 
indicated studies should be 
performed, and the claims folder 
must be made available to and 
reviewed by the examiner.  With 
respect to any currently present 
heart disability, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the disability is 
etiologically related to the 
veteran's military service.  The 
rationale for the opinion should 
also be provided.

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of VCAA  

7.  Then, the RO should readjudicate 
the issues on appeal, to include 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000) 
and Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO should also 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If 
the benefits sought on appeal are 
not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the 
veteran and his attorney should be 
furnished a supplemental statement 
of the case and be given an 
appropriate opportunity to respond 
thereto.  The veteran should be 
informed of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


